Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 149 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added claim 149 on 11/10/2021 recites “the label having a first machine-readable indicia formed plural times thereon by printing, the plastic having a second machine-readable indicia formed plural times thereon by surface texturing, each of said indicia encoding plural-bit data indicating an attribute of said plastic.” However, no description can be found in the specification regarding the subject matter. The amendment does not provide any support from the originally filed disclosure for this newly added subject matter. 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 122-123 and 149 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 122 recites in line 11 “the watermark reading means”. However, there is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, examiner will interpret “the watermark reading means” as “the one or more watermark readers”.
Claim 123 recites “said first containers” in line 4 and “said second containers” in line 6. However, there is insufficient antecedent basis for these limitations in the claim. For the rest of this office action, examiner will interpret “said first containers” as “the first of said containers” and interpret “said second containers” as “the second of said containers”.
The newly added claim 149 recites “the label having a first machine-readable indicia formed plural times thereon by printing, the plastic having a second machine-readable indicia formed plural times thereon by surface texturing, each of said indicia encoding plural-bit data indicating an attribute of said plastic.” However, it is unclear what this limitation means. Particularly, it is unclear what it means by “the label having a first machine-readable indicia formed plural times thereon by printing, the plastic having a second machine-readable indicia formed plural times thereon by surface texturing”. The claim 149 will not be further treated on merit due to its lack of clarity in such a way that examiner could not come up a proper interpretation consistent with the subject matters recited in other claims.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Frankel et al., US 5314072 A, issued on May 24, 1994, hereinafter Frankel.
Prahlad et al., US 20130292303 A1, published on 2013-11-07, hereinafter Prahlad.
Kerver, US 20180345323 A1, published on 2018-12-06, hereinafter Kerver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Prahlad.
Regarding claim 124, Frankel discloses a method of sorting plastic items in a material stream, (Frankel: Figs. 1-5) including the acts: 
decoding first plural-symbol payload information from a machine-readable indicia on a first item, the decoded first plural-symbol payload information Frankel: Figs. 1-5. The claimed “plural-symbol payload information” is interpreted as property information of plastic bottles (i.e., colors, transparency, translucency, material composition, etc., of the plastic bottles), such as “clear PET (polyethylene therephtalate) bottles” (col. 15, lines 31-32) or “green PET bottles” (col. 15, lines 62-63). The claimed “machine-readable indicia” can be any one of X-ray information (from sensing area 13 in Figs. 1-2 and 5), polarization information (from sensing area 37 in Figs. 1 and 3, or optical sensing 450 in Fig. 5), clear bottle information (from sensing area 59 in Figs. 1 and 4, or optical sensing 450 in Fig. 5), green color information (from green bottle sensing area 73 in Fig. 1, or optical sensing 450 in Fig. 5), and translucent bottle information (from translucent bottle sensing area 82 in Fig. 1, or optical sensing 450 in Fig. 5). “For example, if the bottle is PET, the polarized light passing through the bottle will change rather substantially. If the bottle is PVC or glass, the polarization of the light will not be affected nearly as substantially.” (col. 12, lines 55-58). Base on clear bottle information from sensing area 59, “clear PET (polyethylene therephtalate) bottles” will be diverted (col. 15, lines 30-32). Base on green color information from sensing area 73, “green PET bottles” will be diverted (col. 15, lines 62-63). And so on and so forth. The “decoding” is interpreted as converting from directly detected messages or feature data (i.e., X-ray features or light features, including spectrum, color, intensity, polarization, etc.) to property information of plastic bottles (i.e., colors, transparency, translucency, material composition, etc., of the plastic bottles). The property information of plastic bottles on the conveyor belt are embedded (or encoded) in directly detected messages or feature data (i.e., X-ray features, light features) obtained via detection means for X-ray or light. These directly detected messages or feature data are converted to the property information of plastic bottles. Such a conversion process from the directly detected messages or feature data (i.e., X-ray features, light features) to the property information of plastic bottles is interpreted as the decoding process since the property information of plastic bottles are encoded in the directly detected messages or feature data (i.e., X-ray features, light features). The claimed “type of plastic” is interpreted as a plastic of certain color, transparency, translucency, and material composition.)
sorting the first item from said waste stream based on Frankel: Figs. 1-5. Col. 7, lines 9-34. Col. 16, line 65 to col. 17, line 6. Col. 17, lines 32-39.)
decoding second plural-symbol payload information from a machine-readable indicia on a second item, the decoded second plural-symbol payload information omitting a plastic recycling code, but including an identifier code; (Frankel: Fig. 5. Second payload information can be UPC information (from UPC detector 300 in Fig. 5). In particular, “the UPC can be used to determine the category of bottle passing by the UPC detector”, since “one bottle type is associated with each UPC code.” (col. 21, lines 13-25). “If a readable UPC label is found, the code is transmitted to computer 199 via bus 198, and computer 199 will search its memory to determine if it has a record of that particular code. Any record of the code would include the type to which the bottle belongs. If a record exists for that code, the computer will output the particular category to the ejectors located at the end of the conveyor when the bottle arrives near the ejectors. As discussed above, the bottle will be diverted accordingly.” (col. 21, lines 30-39). In other words, the plastic recycling code is omitted from UPC which provides only “an identifier code” used by a computer to search a database to find the type of the bottle and a recycling category for the bottle (implying the claimed “plastic recycling code”).)
based on said identifier code, obtaining a corresponding plastic recycling code from a database; (Frankel: Fig. 5 and col. 21, lines 30-39. See above discussions.) and 
sorting the second item from said waste stream based on the plastic recycling code obtained from the database. (Frankel: Fig. 5. Col. 21, lines 26-56.)
Frankel does not disclose explicitly but Prahlad teaches, in the analogous art of material sorting, the decoded first plural-symbol payload information including a plastic recycling code and sorting the first item from said waste stream based on said plastic recycling code included in the first plural-symbol payload information. (Prahlad: “[0120] … In one example, systems may detect recycling symbols on materials to be processed for recycling (e.g., plastic bottles stamped with numeric recycling codes) and sort items based on the particular code detected.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frankel’s disclosure with Prahlad’s teachings by combining the system for processing a material stream including plural plastic bottles (from Frankel) with the technique for detecting recycling symbols and sorting items based on the recycling code (from Prahlad) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for processing a material stream including plural plastic bottles would still work in the way according to Frankel and the technique for detecting recycling symbols and sorting items based on the recycling code would continue to function as taught by Prahlad. In fact, the inclusion of Prahlad's technique for detecting recycling symbols and sorting items based on the recycling code would provide a practical and/or alternative implementation of the system for processing a material stream including plural plastic bottles and would enable a much better and more effective system for processing a material stream including plural plastic bottles. 
Therefore, it would have been obvious to combine Frankel with Prahlad to obtain the invention as specified in claim 124. 

Claims 126 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel {modified by Prahlad} as applied to claim 124 and further in view of Kerver.
Regarding claim 126, Frankel {modified by Prahlad} discloses the method of claim 124 in which the first item is a Frankel: Abstract and Figs. 1-5.) wherein the method includes: 
decoding first plural-symbol payload information from a machine-readable indicia on said Frankel: Figs. 1-5. Col. 7, lines 9-34. Col. 16, line 65 to col. 17, line 6. Col. 17, lines 32-39.) (Prahlad: [0120]) and 
sorting the Frankel: Figs. 1-5.) (Prahlad: [0120]) (See discussions regarding claim 124)
Frankel {modified by Prahlad} does not disclose explicitly but Kerver teaches, in the analogous art of sorting materials including plastic bottles, sorting items including flattened, crushed or deformed plastic bottle. (Kerver: “[0013] … The waste item may comprise a item made of plastic material(s) such as a tray, a bottle”. “[0020] … the item being crushed, wrinkled or otherwise damaged, etc.” “[0025] … In particular when separating waste, the item may be deformed”. “[0045] In case the item is a bottle, such as a plastic bottle”. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frankel’s {modified by Prahlad} disclosure with Kerver’s teachings by combining the system for processing a material stream including plural plastic bottles (from Frankel {modified by Prahlad}) with the technique of including flattened, crushed or deformed plastic bottles in items to be sorted (from Kerver) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for processing a material stream including plural plastic bottles would still work in the way according to Frankel {modified by Prahlad} and the technique of including flattened, crushed or deformed plastic bottles in items to be sorted would continue to function as taught by Kerver. One of the ordinary skill in the art would be motivated to make the combination since the technique from Kerver would provide a practical and/or alternative implementation of the system from Frankel {modified by Prahlad} and as result would enable a better and more flexible system for processing a material stream including plural plastic bottles.
Therefore, it would have been obvious to combine Frankel {modified by Prahlad} with Kerver to obtain the invention as specified in claim 126. 

Allowable Subject Matter
Claims 1, 120-121 and 127-148 are allowed. 
While claims 122-123 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, they are neither anticipated by nor obvious in view of the prior art of record.
Claim 125 is objected to as being dependent upon rejected base claim but would be allowable over prior art references cited if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Regarding the claims 1 and 120-121, the prior art fails to teach alone or in reasonable combination the following limitations (in consideration of the claim as a whole):  
wherein control logic that operates the diverter is coupled to the watermark reading means, and is adapted to respond to container plastic type data indicated by (a) the first digital watermark information, and to container plastic type data indicated by (b) the second digital watermark information, wherein regardless of whether container plastic type data is indicated in watermark information having the first or second signaling protocol, the container can be diverted from the conveyor belt based on the container plastic type.
Regarding the claim 122, the prior art fails to teach alone or in reasonable combination the following limitations (in consideration of the claim as a whole):  
clue detection means for triggering the one or more watermark readers in response to a promising excerpt of imagery; and a sorter responsive to decoded watermark information.
Regarding the claim 123, the prior art fails to teach alone or in reasonable combination the following limitations (in consideration of the claim as a whole):  
wherein at least one of said plastic containers conveys both a first digital watermark formed by printing and a second digital watermark formed by plastic texturing, said first and second digital watermarks having different signaling protocols, and wherein both of said first and second digital watermarks indicate to the diverting means that said at least one container is to be diverted to a first destination.
Regarding the claims 127-136, the prior art fails to teach alone or in reasonable combination the following limitations (in consideration of the claim as a whole):  
the container additionally includes a second digital watermark employing a second signaling protocol different than the first signaling protocol, the plural-symbol payload of said second digital watermark also conveying data indicating the type of plastic from which the container is manufactured, wherein the first and second digital watermarks differ in signaling protocol, yet both are useful for plastic recycling.
Regarding the claims 137-142, the prior art fails to teach alone or in reasonable combination the following limitations (in consideration of the claim as a whole):  
wherein the received imagery comprises image frames, and the method includes analyzing each of plural pixel blocks in each of said image frames to find a clue suggesting presence of watermark data, and undertaking further image analysis, including searching for a watermark orientation signal, after a clue is found, wherein the first digital watermark payload data is extracted following finding a first clue, and the second digital watermark payload data is extracted following finding a second clue.
Regarding the claims 143-148, the prior art fails to teach alone or in reasonable combination the following limitations (in consideration of the claim as a whole):  
wherein each of said first and second items is marked with two different types of watermarks, namely (a) a first type of watermark printed on either the item or on a label applied to the item, said first type of watermark employing a first signaling protocol, and (b) a second type of watermark formed as a 3D texture in the surface of the item, said second type of watermark employing a second signaling protocol different than the first signaling protocol; 
wherein the method includes applying first and second different watermark reading algorithms to the received imagery, the first digital watermark reading algorithm being adapted to read watermarks employing the first signaling protocol, and the second digital watermark reading algorithm being adapted to read watermarks employing the second signaling protocol; 
wherein the method can sort the first and second items from the material stream based on either the first or second types of watermarks that mark said items, by payload data extracted by said respective first or second digital watermark reading algorithms.
The closest prior art, Frankel et al. (US 5314072 A) reveals a similar system and technique for sorting plastic bottles as discussed above in detail, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moran et al. (US 20090218401 A1): A method of verifying the identity of an object (322) which has at least two sets of identification information (321 and 327) which are each arranged on or incorporated within a different surface of the object and are at a fixed relative spatial position to each other. In order to identify an object, a reading device (324) obtains a first (325) and a second signal (326) from the first and second sets of identification information of the object respectively, determines the relative spatial position between the two sets of information, and determines the signature of the object. (abstract)

    PNG
    media_image1.png
    473
    539
    media_image1.png
    Greyscale


Zur (US 20190188431 A1): The invention relates to a custom luggage tag design with barcode and mobile scanner to efficiently process hotel bag delivery on arrival and departure. (abstract)

    PNG
    media_image2.png
    148
    658
    media_image2.png
    Greyscale

D'ERCOLI et al. (US 20180285611 A1): The invention relates to a method and a system for reading coded information from an object. The system comprises one or more three-dimensional cameras configured such as to capture three-dimensional images of the object and a processor configured such as to process the captured three-dimensional images. The processor is designed to: identify planes upon which faces of the object lie; extract two-dimensional images that lie on the identified planes; and apply coded information recognition algorithms to at least part of the extracted two-dimensional images. (abstract)

    PNG
    media_image3.png
    251
    674
    media_image3.png
    Greyscale


Bullock et al. (US 20180339323 A1): [0021] At block 106, the components of the single or limited use items may be separated and sorted based on an ability of the components to be recycled in a similar manner, which may be based on a similarity of a material of the components. Additionally or alternatively, the components of the used items may be sorted based on an ability of the components to be recycled and an ability of the components to biodegrade. Recycling the components may include producing oil from the components, producing one or more petroleum-based products from the components, or another method of recycling. In some embodiments, the ability of each of the components to be recycled in the similar manner may be reflected in a recycling code of the corresponding component. In some embodiments, the components of the used items may be sorted based on the recycling codes of the components.

    PNG
    media_image4.png
    373
    390
    media_image4.png
    Greyscale


Wikipedia, "Recycling codes", 15 February 2019.

    PNG
    media_image5.png
    519
    1792
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669